        CASE 0:21-cr-00151-PJS-ECW Doc. 26 Filed 08/20/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                               Case No. 21-cr-151 (PJS/ECW)

                     Plaintiff,

       v.                                                          ORDER

 Jose Erasmo Cruz-Martinez,

                     Defendant.


      This case is before the Court on the Government’s Motion for Discovery Pursuant

to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, and 26.2 (Dkt. 15); Defendant

Jose Erasmo Cruz-Martinez’s Motion for Discovery (Dkt. 16); Defendant Jose Erasmo

Cruz-Martinez’s Motion for Release of Brady Materials (Dkt. 17); Defendant Jose

Erasmo Cruz-Martinez’s Motion to Retain Rough Notes (Dkt. 18); Defendant Jose

Erasmo Cruz-Martinez’s Motion for Disclosure of Rule 404(b) Evidence (Dkt. 19);

Defendant Jose Erasmo Cruz-Martinez’s Motion for Early Disclosure of Jencks Act

Material (Dkt. 20); and Defendant Jose Erasmo Cruz-Martinez’s Motion for Disclosure

and Production of Confidential Informant(s) (Dkt. 22).

      The Court held a hearing on the motions on August 20, 2021 by Zoom for

Government. (Dkt. 25.) Andrew S. Dunne, Assistant U.S. Attorney, appeared on behalf

of the United States of America (“the Government”), and John S. Hughes appeared on

behalf of Defendant Jose Erasmo Cruz-Martinez, who consented to holding the hearing

and was present at the hearing by Zoom for Government.
         CASE 0:21-cr-00151-PJS-ECW Doc. 26 Filed 08/20/21 Page 2 of 6




       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Government’s Motion for Discovery Pursuant to Federal Rules of Criminal

Procedure 16(b), 12.1, 12.2, and 26.2 (Dkt. 15) is GRANTED as unopposed. Further,

insofar as the Motion is directed at expert disclosures under Rule 16(a)(1)(G), the parties

shall disclose initial Rule 16(a)(1)(G) evidence no less than 30 days before trial, and

rebuttal evidence shall be disclosed no less than 10 days before trial.1

       2.     Defendant Jose Erasmo Cruz-Martinez’s Motion for Discovery (Dkt. 16) is

GRANTED IN PART and DENIED IN PART. The Government represents that it does

not object to the Motion “insofar as it seeks items that fall within the ambit of” Rule 16,

but objects to the extent it seeks materials that fall outside the ambit of Rule 16, and that

it has complied with its obligations under Rule 16(a)(1)(A)-(F). (Dkt. 23 at 2-3.) The

Government shall comply with its discovery obligations under Rule 16. To the extent the

Motion requests material outside of the scope of Rule 16, the Motion is denied. Further,

insofar as the Motion is directed at expert disclosures under Rule 16(a)(1)(G), the parties

shall disclose initial Rule 16(a)(1)(G) evidence no less than 30 days before trial, and

rebuttal evidence shall be disclosed no less than 10 days before trial.

       3.     Defendant Jose Erasmo Cruz-Martinez’s Motion for Release of Brady

Materials (Dkt. 17) is GRANTED IN PART and DENIED IN PART. It is denied in

part as moot based on the Government’s representation that it has complied and will


1
       At the hearing, Defense counsel represented that trial is currently set for
September 13, 2021, but that Defendant would be moving for a continuance, which the
Government does not oppose. This Order, and the deadlines herein, reflects the
anticipated continuation of the trial date.

                                              2
         CASE 0:21-cr-00151-PJS-ECW Doc. 26 Filed 08/20/21 Page 3 of 6




comply with its obligation to disclose materials covered by Brady v. Maryland, 373 U.S.

83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their progeny. (See Dkt. 23

at 3.) The Government “objects to the Defendant’s motion to the extent that it seeks

materials that are not required to be disclosed under Brady, Giglio, and their progeny.”

(Id. at 4.) To the extent the Motion requests material outside of the scope of

Brady/Giglio information, the Motion is further denied. The Motion is granted in part

insofar as within ten (10) days of the date of this Order, the Government must disclose all

Brady/Giglio information in its possession or of which it has become aware as of the date

of this Order and must promptly supplement its disclosure upon receipt of any additional

Brady/Giglio information not previously disclosed, except as otherwise ordered in

paragraph 7.

       4.      Defendant Jose Erasmo Cruz-Martinez’s Motion to Retain Rough Notes

(Dkt. 18) is GRANTED to the extent that the Government represents that it does not

object to requiring law enforcement officials involved in the investigation of this case to

retain and preserve their rough notes. (Dkt. 23 at 4.)2 If the Government has not already

done so, it is ordered to instruct law enforcement officials involved in the investigation to

retain and preserve their rough notes.


2
        The Government states that it “opposes any request for the disclosure of those
rough notes to the Defendant.” (Dkt. 23 at 4.) Defendant’s Motion only requests
preservation, not disclosure (Dkt. 18), though Defendant’s counsel noted at the hearing
that to the extent any rough notes are within the scope of Defendant’s other motions, the
rough notes should be disclosed at the appropriate time. To the extent any rough notes
fall within the scope of other Motions addressed by this Order, including but not limited
to Defendant’s Motion for Release of Brady Materials (Dkt. 17), the Government shall
disclose the information in accordance with this Order.

                                              3
         CASE 0:21-cr-00151-PJS-ECW Doc. 26 Filed 08/20/21 Page 4 of 6




       5.     Defendant Jose Erasmo Cruz-Martinez’s Motion for Disclosure of Rule

404(b) Evidence (Dkt. 19) is GRANTED IN PART. The Government represented that

it “will fully comply with [its obligations under Rule 404(b)] should the Government

decide to introduce any such Rule 404(b) evidence at trial.” (Dkt. 23 at 5.) No later than

14 days before the commencement of trial, the Government shall disclose Rule 404(b)

evidence of crimes or acts which are not inextricably intertwined with the charged crime.

See Buchanan v. United States, 714 F.3d 1046, 1048 (8th Cir. 2013). To the extent the

Government becomes aware of additional Rule 404(b) evidence after that disclosure, it

shall promptly disclose that evidence. Nothing in this Order requires the Government to

produce evidence regarding acts which are intrinsic to the charged offense.

       6.     Defendant Jose Erasmo Cruz-Martinez’s Motion for Early Disclosure of

Jencks Act Material (Dkt. 20) is DENIED insofar as it seeks production of Jencks Act

material “at least two weeks prior to the commencement of the trial” or an order for

production of Jencks Act material before a witness has testified at trial on direct

examination. The Jencks Act plainly provides that “no statement or report in the

possession of the United States which was made by a Government witness or prospective

Government witness (other than the defendant) shall be the subject of subpoena,

discovery, or inspection until said witness has testified on direct examination in the trial

of the case.” 18 U.S.C. § 3500. The Eighth Circuit has repeatedly held that the

Government cannot not be required to make pretrial disclosure of Jencks Act material.

See, e.g., United States v. White, 750 F.2d 726, 729 (8th Cir. 1984). Nothing in this

Order, however, precludes the Government from voluntarily disclosing any Jencks Act


                                              4
         CASE 0:21-cr-00151-PJS-ECW Doc. 26 Filed 08/20/21 Page 5 of 6




material early, and it has represented that it agrees to provide any such material no later

than three business days before trial if Defendant agrees to do the same, (Dkt. 23 at 7),

which, at the hearing, Defendant agreed to do.

       7.     Defendant Jose Erasmo Cruz-Martinez’s Motion for Disclosure and

Production of Confidential Informant(s) (Dkt. 22) is GRANTED. In support of this

Motion Defendant states, “Here, much of the government’s case rests on the word of an

unknown CRI or CRIs.” (Id.) The Government states that law enforcement utilized a

CRI to make two “controlled buys” of methamphetamine from the Defendant and

represents that it has no objection Defendant’s request. (Dkt. 23 at 12.) The Government

represents that it will disclose the identity of the CRI and make him/her available for a

pretrial interview. (Id.) Pursuant to the Government’s representations at the hearing, the

Government shall do so no later than 14 days before trial.3 The Government further

represents that, “to the extent the CRI will be called as a witness at trial, the United States

will provide Jencks Act and Giglio materials as to that witness no later than three days

before trial.” (Id.) As discussed in paragraph 6, the Government cannot not be required

to make pretrial disclosure of Jencks Act material, but nothing in this Order precludes the

Government from voluntarily disclosing Jencks Act material early. As to Giglio material,

the Government must disclose all Giglio information in its possession as to the CRI at the



3
      At the hearing, counsel discussed whether the disclosure of confidential
informants affects Defendant’s Motion to Suppress Evidence Obtained in Violation of the
Fourth Amendment (Dkt. 21). Counsel shall meet and confer regarding this issue as
necessary, and Defendant has leave to file a subsequent, more specific motion if
necessary.

                                              5
        CASE 0:21-cr-00151-PJS-ECW Doc. 26 Filed 08/20/21 Page 6 of 6




time the CRI is identified and, after that identification, must promptly supplement its

disclosure upon receipt of any additional Giglio information not previously disclosed.



DATED: August 20, 2021                           s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                             6
